Citation Nr: 1450431	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-37 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for peripheral vascular disease of the left lower extremity with resultant amputation.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is associated with the claims file.

In February 2011, the Board remanded this case for further development.  In a January 2014 decision, the Board denied the Veteran's claim and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a July 2014 Order, the Court granted the motion and remanded the case to the Board for further consideration.


REMAND

The Veteran is seeking compensation under 38 U.S.C. § 1151 for peripheral vascular disease of the left lower extremity and resultant amputation, which he believes was caused by an infection that set in after femoropopliteal bypass surgery at the Oklahoma City VA Medical Center (VAMC) on April 3, 2007.  The April 2007 bypass surgery failed, as did a subsequent stenting procedure.  The Veteran argues that infection prevented his surgical wound from healing and eventually led to a below-the-knee amputation in February 2008.

The Veteran underwent a VA examination in March 2011.  This examiner noted the Veteran's reports that shortly before his July 2007 surgery, he had been able to walk two miles.  This is not reflected in the medical evidence from that time.  The examiner appears to have relied on this report of a two-mile walk in arriving at her opinion.  An addendum opinion is therefore necessary to clarify what in the record suggests that the Veteran exercised "vigorously" or too soon following the April 3, 2007 surgery.

The record reflects that the Veteran was able to walk around Walmart for fifteen minutes a few weeks after his April 2007 surgery.  He was instructed to continue mild exercise with daily walking.  As the prior opinion does not reflect that consideration had been given to the post-operative instruction to maintain daily exercise, an addendum opinion must be obtained to clarify this point.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the March 2011 VA examiner or another suitably qualified VA examiner in order to obtain an addendum opinion.  If another VA examination is deemed necessary, one should be scheduled.  

a.  The examiner is asked to clarify what in the record suggests that the Veteran exercised "vigorously" or too soon following the April 3, 2007 surgery.  This clarification must specifically address the April 19, 2007, instructions for the Veteran to continue mild exercise with daily walking.  (Consideration should be given to whether such an instruction was inappropriate following the surgery undertaken on April 3, 2007.)

b.  The examiner is asked to then provide an addendum opinion that again addresses the following questions:

i.  Did the Veteran suffer additional disability as the result of the April 2007 femoropopliteal bypass surgery or the July 2007 stenting procedure furnished to the Veteran by the Oklahoma City VAMC? 

ii.  Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the femoropopliteal bypass or subsequent stenting? The physician must provide an opinion for each aspect of additional disability found.

iii.  Was any additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2.  Thereafter readjudicate the Veteran's claim in light of the additional evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

